DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-6) in the reply filed on 08/10/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, an underlaying layer as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (JP 2016-027643 A).
Regarding Claim 1:
Nishimura teaches  that a powder magnetic core with terminal comprising: 
a powder magnetic (1, Fig. 6; para 0080) core composed of Fe-based alloy particles including Fe and an element M (M is at least one of Cr or Al) which is more easily oxidizable than Fe (see para 0011); and 
at least two terminals (50a-50b, Fig. 5; para 0081) formed at an interval on a surface of the powder magnetic core, 
wherein, 
the powder magnetic core includes 
the Fe-based alloy particles, and 
an underlayer (see para 0049; construed from the disclosure “the surface layer of the Fe - Al - Cr based alloy particles and directly under the terminal”  ) including the element M (M is at least one of Cr or Al), Fe and O formed 
on a surface of the Fe-based alloy particles; 
a first layer (7, Fig. 14; para 0087)  including at least one of Cr or Al and O is formed on a surface including a region in which the terminals of the powder magnetic core are formed; 
the terminals are formed on a surface of the first layer; and each of the terminals includes a second layer (60, Fig. 14; construed from the disclosure in para 0086 that  a terminal 60 using a conductive paste containing metal particles of Ag - Pt alloy and glass powder, the terminal 60 is formed by printing a conductive paste on a recessed portion of a molded body) including one of Au, Ag, Cu, Ti or Cr.

Regarding Claim 2:
As applied to claim 1, Nishimura teaches that the terminal further includes a third layer  (not expressly labeled; construed from the disclosure in para 0047  that It is preferable to provide a plating film such as Ni plating or Sn plating on the metal 
terminal ) including one of Ni, Au, Ag or Sn formed on a surface of the second layer.  

Regarding Claim 4:
As applied to claim 1, Nishimura teaches that the first layer is composed of a Cr oxide or an Al oxide (see para 0087).

Regarding Claim 5:
As applied to claim 1, Nishimura teaches that the Fe-based alloy includes Fe, Al and Cr;  the underlayer includes Fe, Al, Cr and 0 (see para 0049); and  the first layer includes Al or Cr and O (see para 0087).

Regarding Claim 6:
As applied to claim 1, Nishimura teaches that two terminals (50a-50b, Fig. 6; para 0081) are formed side by side on one surface of the powder magnetic core (1, Fig. 6); and the underlayer is formed on the entire one surface of the powder magnetic core including at least between the terminals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under AIA  35 U.S.C. 103 as obvious over by Nishimura
Regarding Claim 3:
As applied to claim 1, Nishimura does expressly teach that a thickness tu of the underlayer, a thickness t1 of the first layer, and a thickness t2 of the second layer have a relationship of tu < t1 < t2 .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a thickness tu of the underlayer, a thickness t1 of the first layer, and a thickness t2 of the second layer have a relationship of tu < t1 < t2 to meet design requirements for certain applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).  
Furthermore, Nishimura discloses in para 0047 that  examples of the metal material for the terminal by the sputtering method and the ion plating method include Au, Ag, Cu, Ti, Al , Ni, Cu - Cr alloy, Au - Ni - Cr alloy, Ni - Cr alloy, and Ni - Cu alloy. Since the electrode formed by the sputtering method or the ion plating method can be formed to have a thickness of about several μm, a small amount of metal material can be used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one wire winding portion; connected to one side of the wire winding portion to provide a connection to the lead terminal so that the magnetic device can be connected to other electronic components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837